Order of the Supreme Court, Nassau County, dated October 14, 1966, modified, on the law and the facts, (1) by providing in its second decretal paragraph that appellant be given credit for $300 (instead of $150) on account of the three weekly installments involved in that paragraph and that the total arrears for those installments amount to $225 instead of $375; (2) by reducing the amount adjudicated in the third, sixth and seventh decretal paragraphs as plaintiff’s damage from $375 to $225; (3) by striking out the additional fine of $50 contained in the fourth decretal paragraph; and (4) by deleting all reference to such fine in the sixth and seventh decretal paragraphs. As so modified, order affirmed, without costs. Findings of fact contained in the court’s decision inconsistent herewith are hereby reversed and new findings are made as indicated herein. The reduction in arrears from $375 to $225 is made herewith because appellant has shown payments totaling $300 on account of the three-week period involved; $150 was paid on July 15, 1966, about when the first payment was due, and another $150 was paid on August 1, 1966, before the fourth payment was due. This latter payment must therefore be credited to the subject three-week period. In regard to *856the $50 fine, it is our opinion that it should not have been imposed. Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.